 Case 3:18-cr-03677-W Document 129 Filed 03/09/20 PageID.1032 Page 1 of 3



1 Thomas W. McNamara (SBN 127280)
  tmcnamara@mcnamarallp.com
2 Logan D. Smith (SBN 212041)
  lsmith@mcnamarallp.com
3 MCNAMARA SMITH LLP
  655 West Broadway, Suite 1680
4 San Diego, California 92101
  Telephone: (619) 269-0400
5 Facsimile: (619) 269-0401
6 Counsel for Margaret E. Hunter
7
8                           UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,               Case No. 3:18-cr-03677-W
12             Plaintiff,                  NOTICE OF CHANGE OF
                                           ADDRESS FOR THOMAS W.
13       v.                                MCNAMARA
14 DUNCAN D. HUNTER (1)                    Judge:     Hon. Thomas J. Whelan
   MARGARET E. HUNTER (2)                  Ctrm:      3C
15
           Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       Case No. 3:18-cr-03677-W
                     NOTICE OF CHANGE OF ADDRESS FOR THOMAS W. MCNAMARA
 Case 3:18-cr-03677-W Document 129 Filed 03/09/20 PageID.1033 Page 2 of 3



 1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2        PLEASE TAKE NOTICE THAT, as of March 2, 2020, the address for
 3 Thomas W. McNamara, attorney for Defendant Margaret E. Hunter, has changed.
 4 Mr. McNamara’s new contact information for service of notices and documents is
 5 below:
 6              Thomas W. McNamara
                tmcnamara@mcnamarallp.com
 7              McNamara Smith LLP
                655 West Broadway, Suite 1680
 8              San Diego, CA 92101
                Telephone: 619-269-0400
 9              Facsimile: 619-269-0401
10
11 Dated: March 9, 2020                 MCNAMARA SMITH LLP
12
                                        By: /s/ Thomas W. McNamara
13                                        Thomas W. McNamara
                                          Email: tmcnamara@mcnamarallp.com
14                                        Attorneys for Defendant Margaret E.
                                          Hunter
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       1               Case No. 3:18-cr-03677-W
                     NOTICE OF CHANGE OF ADDRESS FOR THOMAS W. MCNAMARA
 Case 3:18-cr-03677-W Document 129 Filed 03/09/20 PageID.1034 Page 3 of 3


                               CERTIFICATE OF SERVICE
1
             I hereby certify that on the 9th day of March, 2020, the foregoing document
2    was electronically transmitted to the Clerk’s Office using the CM/ECF System for
     filing, and for transmittal of a Notice of Electronic Filing to all counsel of record
3    who are deemed to have consented to electronic service via the Court’s CM/ECF
     system per Civil Local Rule 5.4.
4
     VIA CM/ECF                                 VIA CM/ECF
5    Emily W. Allen                             Paul J. Pfingst
     W. Mark Conover                            Higgs, Fletcher and Mack LLP
6    Phillip L.B. Halpern                       401 West A Street, Suite 2600
     Assistant U.S. Attorneys                   San Diego, CA 92101
7    U.S. Attorney’s Office                     Tel.: 619-236-1551
     Southern District of California            Fax: 619-696-1410
8    880 Front Street, Room 6293                pfingst@higgslaw.com
     San Diego, CA 92101                        Attorneys for Defendant Duncan D.
9    Tel.: (619) 546-9738                       Hunter
     Emily.Allen@usdoj.gov;
10   Mark.Conover@usdoj.gov;
     Phillip.Halpern@usdoj.gov
11   Attorneys for United States of America
12   VIA CM/ECF
     Devin J. Burstein
13   Warren & Burstein
     501 West Broadway, Suite 240
14   San Diego, Ca., 92101
     Tel.: 619-234-4433
15   db@wabulaw.com
     Attorneys for Defendant Duncan D.
16   Hunter
17
18    /s/ Thomas W. McNamara
     Thomas W. McNamara
19   Attorneys for Defendant Margaret E. Hunter
20
21
22
23
24
25
26
27
28
                                                                 Case No. 3:18-cr-03677-W
                                                               CERTIFICATE OF SERVICE
